PER CURIAM.
The terms of sale stated quite plainly that it was only the “right, title, and interest of the trustee” which was being sold. But after they were read, and after some discussion as to which of two parcels it was which was incumbered by a mortgage, the purchaser, before the parcel now in question was struck down to him, asked the trustee what he was then selling, and was told it was “a lot on Twenty-First street.” Long before the bankruptcy the bankrupt had conveyed these premises to one Francesco Marino, by wafranty deed recorded in 1903. In view of these circumstances we concur with Judge Hand in the conclusion that, “in accordance with the standard of fair dealing which a court of equity should itself exemplify,” the purchaser should be relieved from his obligation to carry out his bid of' $700.
The order is affirmed.